UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5498 Name of Registrant: Putnam Master Intermediate Income Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Master Intermediate Income Trust One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 09/30 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM MASTER INTERMEDIATE INCOME TRUST CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: 228227104 Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ari Q. Fitzgerald For Withhold Management 1.2 Elect Director John P. Kelly For Withhold Management 1.3 Elect Director Robert E. Garrison, II For Withhold Management 2 Ratify Auditors For Abstain Management DOBSON COMMUNICATION CORPORATION Ticker: DCEL Security ID: 256069105 Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Everett R. Dobson For For Management 1.2 Elect Director Stephen T. Dobson For For Management 1.3 Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GENESIS HEALTHCARE CORP. Ticker: GHCI Security ID: 37184D101 Meeting Date: FEB 22, 2006 Meeting Type: Annual Record Date: JAN 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Fish For For Management 1.2 Elect Director Charles W. McQueary For For Management 1.3 Elect Director Charlene Connolly Quinn For For Management ION MEDIA NETWORKS INC Ticker: ION Security ID: 704231604 Meeting Date: JUN 23, 2006 Meeting Type: Annual Record Date: APR 24, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick M. R. Smith For For Management 2 Change Company Name For For Management 3 Increase Authorized Common Stock For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management IWO HOLDINGS, INC. Ticker: Security ID: 45071TAF2 Meeting Date: MAR 20, 2006 Meeting Type: Written Consent Record Date: MAR 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 THE PROPOSED AMENDMENTS None Did Not Management Vote KNOLOGY, INC. Ticker: KNOL Security ID: Meeting Date: MAY 2, 2006 Meeting Type: Annual Record Date: MAR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director O. Gene Gabbard For Withhold Management 2 Approve Omnibus Stock Plan For Against Management NORTHWESTERN CORP Ticker: NWEC Security ID: Meeting Date: JUL 14, 2005 Meeting Type: A Record Date: MAY 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Stephen P. Adik For For Management Elect E. Linn Draper Jr. For For Management Elect Jon S. Fossel For For Management Elect Michael J. Hanson For For Management Elect Julia L. Johnson For For Management Elect Philip L. Maslowe For For Management Ratify selection of auditors For For Management PUTNAM MASTER INTERMEDIATE INCOME TRUST Ticker: PIM Security ID: Meeting Date: JUN 29, 2006 Meeting Type: Annual Record Date: APR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.A. Baxter For Did Not Management Vote 1.2 Elect Director C.B. Curtis For Did Not Management Vote 1.3 Elect Director M.R. Drucker For Did Not Management Vote 1.4 Elect Director C.E. Haldeman, Jr. For Did Not Management Vote 1.5 Elect Director J.A. Hill For Did Not Management Vote 1.6 Elect Director P.L. Joskow For Did Not Management Vote 1.7 Elect Director E.T. Kennan For Did Not Management Vote 1.8 Elect Director R.E. Patterson For Did Not Management Vote 1.9 Elect Director G. Putnam, III For Did Not Management Vote 1.10 Elect Director W.T. Stephens For Did Not Management Vote 1.11 Elect Director R.B. Worley For Did Not Management Vote 2 Approve Conversion from Closed-End to Against Did Not Management Open-End Fund Vote STERLING CHEMICALS, INC. Ticker: SCHI Security ID: 859166100 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard K. Crump For Withhold Management 1.2 Elect Director Dr. Peter Ting Kai Wu For Withhold Management 2 Ratify Auditors For For Management STERLING CHEMICALS, INC. Ticker: SCHI Security ID: 859166AA8 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Gildea For Against Management SUN HEALTHCARE GROUP INC Ticker: SUNH Security ID: 866933401 Meeting Date: OCT 31, 2005 Meeting Type: S Record Date: SEP 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve common stock issuance For For Management SUN HEALTHCARE GROUP, INC. Ticker: SUNH Security ID: 866933401 Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: APR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory S. Anderson For For Management 1.2 Elect Director Tony M. Astorga For For Management 1.3 Elect Director Christrian K. Bement For For Management 1.4 Elect Director Michael J. Foster For For Management 1.5 Elect Director Barbara B. Kennelly For For Management 1.6 Elect Director Steven M. Looney For For Management 1.7 Elect Director Richard K. Matros For For Management 1.8 Elect Director Keith W. Pennell For For Management 1.9 Elect Director Milton J. Walters For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TRAVELCENTERS OF AMERICA INC Ticker: Security ID: 894172113 Meeting Date: JUL 22, 2005 Meeting Type: C Record Date: JUL 11, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Misc. management - Fund/Trust/Debtholders For Against Management WHX CORP Ticker: Security ID: 929248AB8 Meeting Date: JUL 11, 2005 Meeting Type: C Record Date: JUN 14, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve plan of reorganization For Did Not Management Vote Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM MASTER INTERMEDIATE INCOME TRUST (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
